Bullard, J.,

delivered the opinion of the court.
This case turns mainly on the principles of law, settled in the case of the same plaintiffs against Cedi’s executor, decided at the present term. See ante, page 321.
, , , . 1 he lot of ground m controversy, was purchased by Poultney, of Porter and the representative of Depeyster, who had previously acquired it from the city of New-Orleans, on a ground rent. After the appointment of syndics, the corporation provoked the sale of it, for arrearages of rent, and it *458was purchased at sheriff’s sale by W. Deacon, who conveyed to the defendant. Among the conditions of the sale to Porter and Depeyster, is the following: “ Et dans le cas ote les acquéreurs viendraient h faire cession de Mens h leurs créanciers ou en obtenir terme et délai, il est convenu que le vendeur en sa qualité ne sera pas alors censé lui avoir transféré la propriété du terrain par lui donné U rente perpétuelle par les présentes, en raison de ce qutil riten aurait pas regu le prix capital. En consequence, les dits acquéreurs ne seront considérés en ce cas que comme locatflires ou fermiers ou possesseurs précaires de la chose, et la Corporation de la Nouvelle-Orléans sera préférée sur ces terrains ii tous les créanciers des acquéreurs quelqutantérieurs ou privilégiés quHls soient, et sera habile U étre réintégré comme ayemt conservé le dómame réel des terrains.”
oflnfry^thvnfatí ed for by the corporation became absolute, rentireaccruhi^f ancen°'vkhm^he conditions, the vendeeserS are mere tenants at will,-as the corporation had the right to enter at any time.
Poultney purchased the lot, subject to the same conditions, ancj having obtained a respite from his creditors, in 1819, ° 1 * without paying the price, he became a mere tenant at will of the corporation, and the corporation had a right to enter. 4 Louisiana Reports, 286.
We are, therefore, of opinion, the title of Poultney was divested, and his heirs at law are not entitled to recover.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with- costs.